      Case 4:19-cv-00094-RH-GRJ Document 173 Filed 06/04/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                            Tallahassee Division

WILLIAM DEMLER, MICHAEL GISI,
and WAYNE PULA, individually,
and on behalf of all others similarly situated,

      Plaintiff,

vs.                                                 Case No. 4:19-cv-00094-RH/GRJ

MARK S. INCH, in his official capacity as
Secretary of the Florida Department of
Corrections,

     Defendant.
_____________________________________/

        PLAINTIFFS’ NOTICE REGARDING DOCKET ENTRY 172

      Plaintiffs’ Counsel respectfully files this Notice Regarding Docket Entry 172:

      1.     On June 4, 2020, a letter from Plaintiff Wayne Pula to Plaintiffs’

Counsel was docketed and filed at the request of Mr. Pula.

      2.     Plaintiffs’ counsel received the letter on the same day.

      3.     Plaintiffs’ counsel is confident that the issues raised in Mr. Pula’s letter

are a result of a misunderstanding that will be resolved after Plaintiffs’ counsel and

Mr. Pula have the opportunity to speak.

      4.     Plaintiffs’ counsel is coordinating with the institution where Mr. Pula

is housed to coordinate an attorney/client call. According to the institution, they are

short staffed due to illness at the institution and will not be able to coordinate a call

                                           1
      Case 4:19-cv-00094-RH-GRJ Document 173 Filed 06/04/20 Page 2 of 3



until June 8, 2020, the earliest with the caveat that the call may not take place until

June 10, 2020.

      5.     After the call takes place, Plaintiffs’ counsel will immediately notify

the Court, and will provide the Court with an update, which Plaintiff’s counsel

anticipates being a resolution of this issue.

      Certificate of Word Limit. Pursuant to N.D. Fla. Local Rule 7.1(F), this

Notice contains 176 words.

                                                Respectfully submitted,

                                                Shawn A. Heller, Esq.
                                                Florida Bar No. 46346
                                                shawn@sjlawcollective.com
                                                Joshua A. Glickman, Esq.
                                                Florida Bar No. 43994
                                                josh@sjlawcollective.com

                                                Social Justice Law Collective, PL
                                                974 Howard Ave.
                                                Dunedin FL 34698
                                                Tel: (202) 709-5744

                                                Dante P. Trevisani, Esq.
                                                Florida Bar No. 72912
                                                dtrevisani@floridajusticeinstitute.org
                                                Ray Taseff, Esq.
                                                Florida Bar No. 352500
                                                rtaseff@floridajusticeinstitute.org

                                                Florida Justice Institute, Inc.
                                                100 S.E. 2nd Street
                                                3750 Miami Tower
                                                Miami, Florida 33131-2309
                                                305-358-2081

                                           2
      Case 4:19-cv-00094-RH-GRJ Document 173 Filed 06/04/20 Page 3 of 3



                                                305-358-0910 (FAX)

                                                By:    s/Shawn A. Heller
                                                       Shawn A. Heller, Esq.



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, on this 4th day of June 2020, which

will send a notice of electronic filing to all attorneys of record.



                                                By:    s/Shawn A. Heller
                                                       Shawn A. Heller, Esq.
                                                .




                                            3
